Matter of Ortiz v Nuñez (2015 NY Slip Op 04730)





Matter of Ortiz v Nuñez


2015 NY Slip Op 04730


Decided on June 4, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2015

Gonzalez, P.J., Mazzarelli, Acosta, Clark, Kapnick, JJ.


15342 22/15 5320/13

[*1] In re Alex Ortiz, [M-1357] Petitioner,
vHon. Patricia Nuñez, etc., et al., Respondents.


Hughes Hubbard & Reed LLP, New York (David B. Shanies of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. Patricia Nuñez, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher Lin of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JUNE 4, 2015
CLERK